DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                              Response to Amendment
Amendment received on 03/03/2021 is acknowledged and entered. Claims 3, 5 and 18 have been canceled. Claims 1-2, 13, 15-16 and 20 have been amended. Claims 1-2, 4, 6-17 and 19-20 are currently pending in the application. 
The nonstatutory double patenting rejection of 12/04/2020 has been withdrawn due to the Terminal Disclaimer filed 03/03/2021. 
Claim rejections under 35 U.S.C. 112(f), and Objections to the Specification have been withdrawn due to the Applicant’s amendment.

Claim Rejections - 35 USC § 101
            35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

             Claims 1-2 and 4-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claims are eligible for patent protection under § 101 if they are in one of the four statutory categories and not directed to a judicial exception to patentability (i.e., laws of nature, natural phenomena, and abstract ideas).  Alice Corp. v. CLS Bank Int'l, 573 U. S. ____ (2014). Claim 15 is directed to a statutory category, because a series of steps determining whether a set of sequential steps that are included in a checklist has been performed satisfies the requirements of a process (a series of acts). 
Next, the claim is analyzed to determine whether it is directed to a judicial exception.
	Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more of determining whether a set of sequential steps that are included in a checklist has been performed. The claim recites:
	A method for determining whether a set of sequential steps that are included in a checklist has been performed while carrying out a process, thereby reducing occurrences of preventable errors, the method being implemented using (1) a computer that includes one or more processors, and (2) a wearable device that is worn by a user, the method comprising:
	storing in electronic storage, by the one or more processors, the set of sequential steps of the checklist, wherein the set of sequential steps needs to be performed properly to complete the process;
	receiving an indication from the user, wherein the indication indicates the user wishes to initiate verification of the checklist;
	responsive to receiving the indication, requesting, from the user, individual verifications by the user for completions of individual steps from the set of sequential steps;
	receiving, through [[all the wearable device worn by the user, the individual verifications from the user for the completions of the individual steps from the set of sequential steps;
	automatically determining, based on a comparison of the received individual verifications and the set of sequential steps of the checklist, whether the set of sequential steps of the checklist has been performed properly as needed to complete the process; 
	responsive to a determination that the set of sequential steps of the checklist has not been performed properly as needed to complete the process, automatically generating an alert to the user;
	requesting verification that a corrective set of steps has been performed to remedy that the set of sequential steps has not been performed properly as needed to complete the process; and
	responsive to a second determination that the corrective set of steps has not been performed, automatically generating a second alert, wherein the second alert is provided to one or both of the user and a supervisory user.

The limitations of storing; receiving; requesting; determining and generating alerts, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, or mathematical concepts, and/or certain methods of organizing human activity but for the recitation of generic computer components. (Note: the Examiner’s language (e.g. “storing”; “receiving,” etc.) is an is not an oversimplification of the claim language; the Examiner employing such shortcuts (that refer to more specific steps) when attempting to explain the rejection). That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind, and/or performed as organized human activity, and the mere nominal recitation of a generic network appliance (e.g. an interface for inputting or outputting data, or generic network-based storage devices and displays) does not take the claim limitation out of the mental or mathematical processes and/or certain methods of organizing human activity grouping.
	It is similar to other abstract ideas held to be non-statutory by the courts (see: Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363 (Fed. Cir. 2015)—tailoring sales information presented to a user based on, e.g., user data and time data, similar because at another level of abstraction the claims could be characterized as tailoring commerce-related information presented to a user based on, e.g., user performance data; and Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350 (Fed. Cir. 2016) - collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind; similar because at another level of abstraction the claims could be characterized as a process of gathering and analyzing information of a shared activity, then displaying the results. Further, several cases have found concepts relating to processes of comparing data that can be performed mentally abstract, such as comparing information regarding a sample or test subject to a control or target data (Ambry, Myriad CAFC), collecting and Classen), comparing data to determine a risk level (Perkin‐Elmer), diagnosing an abnormal condition by performing clinical tests and thinking about the results (In re Grams), obtaining and comparing intangible data (Cybersource). Also, several cases have found concepts relating to performing mathematical calculations abstract, such as managing a stable value protected life insurance policy by performing calculations and manipulating the results (Bancorp), reducing the amount of calculations in known and established computations (FuzzySharp), and calculating the difference between local and average data values (In re Abele). 
	All these cases describe the significant aspects of the claimed invention, albeit at another level of abstraction.  See Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1240-41 (Fed. Cir. 2016) ("An abstract idea can generally be described at different levels of abstraction. As the Board has done, the claimed abstract idea could be described as generating menus on a computer, or generating a second menu from a first menu and sending the second menu to another location. It could be described in other ways, including, as indicated in the specification, taking orders from restaurant customers on a computer.").  
	Therefore, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes”, “Mathematical Concepts” and “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A – Prong 1: Yes).
	Further, the Examiner determined that this judicial exception is not integrated into a practical application, because there are no meaningful limitations that transform the exception into a patent eligible application. In particular, the claim recites an additional elements – using a processor to perform storing; receiving; requesting; determining and generating steps. However, the processor in each step is recited (or implied) at a high level of generality, i.e., as a generic processor performing a generic computer functions of processing data, including receiving, storing, comparing, and outputting data. This generic processor limitations is nor more than mere instructions to apply the exception using a generic computer component. The processor that performs the recited steps merely automates these steps which can be done mentally or manually. Thus, while the additional elements have and execute instructions to perform the abstract idea itself, this also does not serve to integrate the abstract idea into a practical application as it merely amounts to instructions to "apply it."  The claims only manipulate abstract data elements into another form.  They do not set forth improvements to another technological field or the functioning of the computer itself and instead use computer elements as tools in a conventional way to improve the functioning of the abstract idea identified above.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.  None of the additional elements "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment,' that is, implementation via computers."  Alice Corp., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)). 
storing and receiving data limitations, these recitations amounts to mere data gathering and/or outputting, is insignificant post-solution or extra-solution component and represents nominal recitation of technology. Insignificant "post-solution” or “extra-solution" activity means activity that is not central to the purpose of the method invented by the applicant. However, “(c) Whether its involvement is extra-solution activity or a field-of-use, i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the execution of the claimed method steps. Use of a machine or apparatus that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would weigh against eligibility”. See Bilski, 138 S. Ct. at 3230 (citing Parker v. Flook, 437 U.S. 584, 590, 198 USPQ 193, ___ (1978)). Thus, claim drafting strategies that attempt to circumvent the basic exceptions to § 101 using, for example, highly stylized language, hollow field-of-use limitations, or the recitation of token post-solution activity should not be credited. See Bilski, 130 S. Ct. at 3230. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea. (Step 2A – Prong 2: No).
	At the levels of abstraction described above, the claims do not readily lend themselves to a finding that they are directed to a non-abstract idea. Therefore, the analysis proceeds to step 2B. See BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1349 (Fed. Cir. 2016) ("The Enfish claims, understood in light of their specific limitations, were unambiguously directed to an improvement in computer capabilities. 
integration of the abstract idea into a practical application, the additional element of using a processor to perform storing; receiving; requesting; determining and generating steps amounts to no more than mere instructions to apply the exception using a generic computer component. The storing and receiving steps were considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The system would require a processor and memory in order to perform basic computer functions of accepting user input, storing information in a database, retrieving information from a database, and outputting said information. These components are not explicitly recited and therefore must be construed at the highest level of generality. Based on the Specification, the invention utilizes existing, conventional sensors, communication networks, generic processors which can be found in mobile devices or desktop computers, conventional memory and display devices. And the functions performed by said generic computer elements are basic functions of a computer - performing a mathematical operation, receiving, storing and outputting data have recognized by the courts as routine and conventional activity. 
	Specifically, regarding storing; advising; receiving; confirming; and requiring functions, MPEP 2106.05(d)(II) defines said functions as routine and conventional:
	i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) (“Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink.” (emphasis added)); 
	ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) (“The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.”); collecting and comparing known information in Classen 659 F.3d 1057, 100 U.S.P.Q.2d 1492 (Fed. Cir. 2011)
	iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining “shadow accounts”); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); 
	iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; 
	v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and 
	vi. A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015).

Thus, the background of the invention does not provide any indication that the processor is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer Option 2.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept remain
Similar to Electric Power Group v Alstom S.A. (Fed Cir, 2015-1778, 8/1/2016) (EPG), claim’ invocation of computers, networks, and displays does not transform the claimed subject matter into patent-eligible applications. Claim 15 does not require any non-conventional and non-generic arrangement of known, conventional pieces,” but merely call for performance of the claimed information collection, analysis, and display functions on a set of generic computer components and display devices. Nothing in the claim, understood in light of the specification, requires anything other than off-the-shelf, conventional computer, network, and display technology for gathering, sending, and presenting the desired information. Similar to EPG, claim 15 does not even require a new source or type of information, or new techniques for analyzing it. As a result, the claim does not require an arguably inventive set of components or methods, such as measurement devices or techniques that would generate new data. The claim does not invoke any assertedly inventive programming. Merely requiring the selection and manipulation of information - to provide a “humanly comprehensible” amount of information useful for users - by itself does not transform the otherwise-abstract processes of information collection and analysis into patent eligible subject matter. Therefore, the recited steps represent implementing the abstract idea on a generic computer, or “reciting a commonplace business method aimed at processing business information despite being applied on a general purpose computer” Versata, p. 53; Ultramerical, pp. 11-12. 
Further, the recited steps do not improve the functioning computers itself, including of the processor(s) or the network elements. There are no physical improvements in the claim, like a faster processor or more efficient memory, and there is no operational improvement, like mathematical computation that improve the functioning of the computer. Applicant did not invent a new type of computer. Applicant Alice indicated that an abstract claim might be statutory if it improved another technology or the computer processing itself. Using a (programmed) computer to implement a common business practice does neither. 
	For example, in comparison to the decision in Enfish, LLC v. Microsoft Corporation, et al. (Enfish), claim 15 of the current application does not provide specific improvements in computer capabilities. In Enfish, Court found that claims are directed to a specific improvement to the way computers operate, - a particular database technique - in how computers could carry out one of their basic functions of storage and retrieval of data.  The present case is different: the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. There is no technological improvement described in the current application; the storing; receiving; requesting; determining and generating functions do not improve the functioning computers itself, including of the processor(s) or the network elements. There is no technological improvement described in the current application; there are no physical improvements in the claim, like a faster processor or more efficient memory, and there is no operational improvement, like mathematical computation that improve the functioning of the computer. The claimed invention merely utilizes conventional computing and network elements for storing, receiving, comparing and transmitting data. Thus, the current application’ solution to the problem of confirming that steps of a checklist for a process have actually been performed is not technological, but “business solution”, or “entrepreneurial.” Therefore, claim 15 does not provide a specific means or method that improves the relevant technology, but, 
	Furthermore, there is no transformation recited in the claim as understood in view of 35 USC 101. The steps of storing; receiving; requesting; determining and generating merely represent abstract ideas which cannot meet the transformation test because they are not physical objects or substances. Bilski, 545 F.3d at 963. Said steps are nothing more than mere manipulation or reorganization of data, which does not satisfy the transformation prong. It is further noted that the underlying idea of the recited steps could be performed via pen and paper or in a person's mind. Moreover, “We agree with the district court that the claimed process manipulates data to organize it in a logical way such that additional fraud tests may be performed. The mere manipulation or reorganization of data, however, does not satisfy the transformation prong.” and “Abele made clear that the basic character of a process claim drawn to an abstract idea is not changed by claiming only its performance by computers, or by claiming the process embodied in program instructions on a computer readable medium. Thus, merely claiming a software implementation of a purely mental process that could otherwise be performed without the use of a computer does not satisfy the machine prong of the machine-or-transformation test”. CyberSource, 659 F.3d 1057, 100 U.S.P.Q.2d 1492 (Fed. Cir. 2011)   
For these same reasons, the claims are not directed to a solution to a “technological problem” as was the case in Diamond v. Diehr, 450 U.S. 175 (1981). See OIP Techs., 788 F.3d at 1364, nor do the claims attempt to solve “a challenge particular to the Internet.” DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256–57 (Fed. cf. Intellectual Ventures I, 792 F.3d at 1371 (because the patent claims at issue did not “address problems unique to the Internet, . . . DDR has no applicability.”).
	Therefore, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, because, when considered separately and in combination, the claim do not add significantly more to the exception.   Considered separately and as an ordered combination, the claim elements do not provide an improvement to another technology or technical field; do not provide an improvement to the functioning of the computer itself; do not apply the judicial exception by use of a particular machine; do not effect a transformation or reduce a particular article to a different state or thing; and do not add a specific limitation other than what is well-understood, routine and conventional in the operation of a generic computer. None of the hardware recited "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment,' that is, implementation via computers."  Id., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)). As per “the method being implemented using a computer that includes one or more processors” recitation, these limitations do not add significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment, that is, implementation via computers."  Id., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).  Limiting the claims to the particular technological environment of online communications is, without more, insufficient to transform the claim into patent-eligible applications of the abstract idea at their core.
Accordingly, claim 15 is not directed to significantly more than the exception itself, and is not eligible subject matter under § 101. Dependent claims 15-17 and 19 
Because Applicant’s apparatus claims 1-2, 4, 6-14 and 20 add nothing of substance to the underlying abstract idea, they too are patent ineligi-ble under §101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-2, 4, 9-16, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hufford et al. (US 2013/0006671 A1) in view of Prigent (US 2014/0379370 A1).
Claims 1, 15 and 20. Hufford et al. (Hufford) discloses a process control system configured to determine a set of sequential steps that are included in data sets has been performed while carrying out a process, thereby reducing occurrences of preventable errors, the system comprising: a computer including one or more processors, a speaker, and electronic storage, wherein the electronic storage contains the set of sequential steps of the data sets, wherein the set of sequential steps needs to be performed properly to complete the process, [0057]-[00603], wherein the one or more processors are configured to: 
	receive an indication from a user, wherein the indication indicates the user wishes to initiate verification of the data set;  [0065]; [0068]; [0081]
	responsive to receiving the indication, request, from the user, individual verifications by the user for completions of individual steps from the set of sequential steps;  [0065]; [0068]; [0081]
	a wearable device configured to be worn by the user and further configured to enable the user to provide the individual verifications for the completions of the individual steps from the set of sequential steps; (a cell-phone) [0056];
	wherein the one or more processors included in the computer are further configured to: 
	receive, through the wearable device, the individual verifications from the user for the completions of the individual steps from the set of sequential steps;  [0065]-[0068]; [0081]

	responsive to a determination that the set of sequential steps has not been performed properly as needed to complete the process, automatically generate an alert to the user and request verification by the user that a corrective set of steps has been performed to remedy that the set of sequential steps has not been performed properly as needed to complete the process. [0030]; [0081]
	as per claim 20, wherein detection is based on information captured by the one or more sensors and/or the camera (a clinical monitoring device) [0005].
	While Hufford discloses that the wearable device is configured to guide the subject (user) through the protocol by prompting the subject to answer appropriate questions to gather information as specified by the research protocol [0065], Hufford does not explicitly teach that said data sets (e.g. the protocol, the appropriate questions) include a checklist, which is disclosed in Prigent [0018]; [0021]. Prigent further teaches: receive an indication from the user, wherein the indication indicates the user wishes to initiate verification of the checklist;  responsive to receiving the indication, request individual verifications by the user for completions of individual steps from the set of sequential steps; a wearable device configured to be worn by the user and to enable the user to provide the individual verifications for the completions of the individual steps from the set of sequential steps; receive, through the wearable device, the individual verifications by the user for the completions of the individual steps from the set of sequential steps;  determine, based on the received individual verifications, whether the 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hufford to include the recited limitations, as disclosed in Prigent, for the benefit of tracking in an unalterable manner, of each elementary operation of a medical procedure, and ensuring that said procedure is performed according to the standards, as specifically stated in Prigent. Alternatively, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hufford to include the recited limitations, as disclosed in Prigent, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson's-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). 
 	Hufford further teaches: responsive to a second determination that the corrective set of steps has not been performed, automatically generate a second alert, wherein the second alert is provided to one or both of the user and a supervisory user. (ongoing monitoring of compliance for each step, and automatically generating an alarm when required, said alarm including sending an e-mail or other type of notification, such as an automated call, to the subjects or research site coordinator, instructing the portable electronic device to display a certain message to the subject, instructing the portable electronic device to call the site during the subject's next interaction with the device, etc.) [0081]. 

	Claim 4.  The system of claim 1, wherein the corrective set of steps includes 
performance of a set of sequential steps. Hufford; [0068]; [0093]

	Claim 9.  The system of claim 1, wherein the user is a clinician, and wherein the 
alert is generated through an audio-visual alarm. Hufford; [0056]
 
	Claim 10.  The system of claim 1, wherein the one or more processors are further 
configured to, responsive to the determination that the set of sequential steps has not been performed properly as needed to complete the process, generate an alert to other persons. Hufford; [0081]
 

configured to: query the user whether the user wishes to initiate verification of the checklist, wherein the indication is received from the user subsequent to querying the user. Same rationale as applied to claim 1.
 	Claim 12.  The system of claim 1, wherein performing the set of sequential steps of the checklist completes a medical protocol. Same rationale as applied to claim 1.

	Claim 13.  The system of claim 1, further comprising: perform a prerequisite verification before any individual steps in the set of sequential steps of the checklist have been performed, to verify that all prerequisites have actually been satisfied. Same rationale as applied to claim 1.
 
	Claims 14 and 19.  The system of claim 1, wherein the process is a medical process. Same rationale as applied to claim 1.

Claims 2, 6-8 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hufford in view of Prigent and further in view of Karkanias et al. (US 2008/0140444 A1).

	Claims 2 and 16-17.  The system of claim 1, wherein the individual verifications are requested through one or more of speech, beeping, and vibration (Hufford; [0068]; [0070]; Prigent; (the individual voice verification; suggests the use of a microphone) 
	Furter, Karkanias et al. (Karkanias) discloses a computer-implemented system for monitoring clinical trial compliance, comprising a wearable device including a camera and a microphone. In use, the camera and the microphone are utilized for capturing/recording data associated with the trial to determine compliance of a clinical trial, and to recognize a voice command from the user. [0033]; [0035]; [0046]; [0083]. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hufford to include the recited limitations, as disclosed in Karkanias, for the benefit of preventing an increase in the margin of error in dealing with distributed participants, as specifically stated in Karkanias [0005]. Alternatively, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hufford to include the recited limitations, as disclosed in Karkanias, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson's-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). 

	Claim 6.  The system of claim 1, wherein the wearable device includes a camera. Karkanias; [0036]. The motivation to combine the references would be the ability to record the sequence of steps in order to check with compliance requirements.

	Claim 7.  The system of claim 1, wherein the wearable device includes sensors for detecting individual completions of the individual steps from the set of sequential steps. (Same rationale as applied to claims 2 and 6; a microphone and a camera). 

 	Claim 8.  The system of claim 1, wherein the wearable device is configured to enable the user to reply by recording the user's verbal answer. (Same rationale as applied to claims 2 and 6; a microphone). 








Response to Arguments
Applicant's arguments filed 03/03/2021 have been fully considered but they are not persuasive. 

Applicant argues that the claims at issue are patent eligible, because the claimed use of two levels of automatically generated alerts places the claims outside of the subject matter groupings for judicial exceptions. In particular, the claims in Electric Power Group were directed to collecting information, analyzing information, and displaying certain results of the collection and analysis. Here, however, after the first generated alert, the system offers the user an opportunity to remedy the issue through a corrective set of steps. Only after the system determines this corrective set of steps has not been performed is the second level alert generated. Now, a supervisor can be notified. 

The Examiner respectfully disagrees. The claimed method, as currently recited, does not differentiate a first and a second alerts; it appears that the processor is configured to generate an output/alert every time an input does not match the pre-stored information. Thus, like in Power Group, a processor receives input data from a GUI or a sensor, analyses the data, and outputs results of the analysis on ongoing basis. Accordingly, claims at issue are not patent eligible.

Applicant further argues that the cited references do not disclose the following limitation: “responsive to a second determination that the corrective set of steps has not 
	The Examiner respectfully disagrees and points out that Hufford discloses ongoing monitoring of compliance for each step, and automatically generating an alarm when required, said alarm including sending an e-mail or other type of notification, such as an automated call, to the subjects or research site coordinator, instructing the portable electronic device to display a certain message to the subject, instructing the portable electronic device to call the site during the subject's next interaction with the device, etc. [0081]. Thus, each time the user’s input does not match the pre-stored or required information (when required) an alarm or notification is generated, and is sent to various locations, including external ones, thereby disclosing or suggesting the recited limitations.











Conclusion

	The prior art search has been conducted; however, no new pertinent references were uncovered.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Igor Borissov whose telephone number is 571-272-6801. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Darnell M. Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
          Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.	Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/IGOR N BORISSOV/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        06/03/2021